       Case: 1:19-cr-00148-JG Doc #: 53 Filed: 04/12/19 1 of 6. PageID #: 239




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:19CR148
                                                  )
                Plaintiff,                        )   JUDGE JAMES S. GWIN
                                                  )
        v.                                        )
                                                  )
 JAMES ALLEN CLARK,                               )   MOTION FOR PROTECTIVE ORDER
 ERIC LOUIS HOGAN,                                )
 KENNETH ALLEN LATHAM,                            )
 JAMES KEVIN ALFORD,                              )
 HARVEY DANIELS, JR.                              )
                                                  )
                Defendants.                       )


       The United States of America, by and through its counsel, Justin E. Herdman, United States

Attorney, and Om Kakani and Alejandro A. Abreu, Assistant United States Attorneys, hereby

respectfully requests that this Court issue an order pertaining to disclosures made by the United

States of America to defendants, their counsel of record, employees of defense counsel of record,

and other personnel engaged or employed by defense counsel of record in connection with this

case (the “Defense Teams”) pursuant to the Government=s obligations under the Jencks Act,

18 U.S.C. ' 3500, and Rule 16 of the Federal Rules of Criminal Procedure. A proposed order is

attached as Exhibit 1 hereto. Defendants Clark, Hogan, Latham, Alford, and Daniels do not object

to the entry of the proposed order.

I.     THE PROTECTIVE ORDER

       Pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure, the Government

respectfully moves this Court for a protective order prohibiting any member of the Defense

Teams from disclosing or disseminating any and all Jencks materials, including reports of prior
       Case: 1:19-cr-00148-JG Doc #: 53 Filed: 04/12/19 2 of 6. PageID #: 240



statements of potential Government trial witnesses, documents submitted with said materials,

and the substance thereof, and any and all other discovery material produced by the Government

in this case, to any person or entity in any way without express permission of the Court.

Furthermore, the Government requests that the order require each member of the Defense Teams

who receives discovery to sign the appropriate Acknowledgments attached to the proposed

protective order, file it ex parte with the Court, and provide a copy to the Government prior to

receiving any discovery or Jencks materials.

       It is further requested that the following exceptions to the foregoing restrictions be made

with respect to the conducting of investigations by members of the Defense Teams, so long as

the Defense Team members have previously executed and filed the appropriate

Acknowledgment of the protective order described above. A Defense Team member may

disclose and show Jencks material or other discovery materials provided by the Government to

potential witnesses under the following conditions: (1) prior to the actual disclosure, the Defense

Team member making an investigative disclosure must read or summarize the pertinent parts of

the protective order to any individual to whom disclosure will be made of the prohibitions of

conveying any information to any other person or entity and the consequences of such an

unauthorized disclosure, and orally advise the individual of his or her obligation to comply with

its terms, except when the Defense Team is reviewing with a witness that witness’ statement

previously given to the Government; (2) prior to the actual disclosure, the individual to whom

disclosure is to be made shall execute an Acknowledgment to be filed with the Court ex parte

and under seal within 48 hours of execution, that the individual has been informed of the

existence of the protective order, understands it, and agrees to abide by its terms; (3) the Defense

Team will remind witnesses of their duties under the Order and Acknowledgement should they




                                                 2
       Case: 1:19-cr-00148-JG Doc #: 53 Filed: 04/12/19 3 of 6. PageID #: 241



become aware that the witness recorded any information contain in the Jencks or other discovery

materials; (4) the Defense Team will maintain a log of all witnesses to whom disclosure is made,

specifying the time and date of the disclosure and describing the contents of the disclosure; and

(5) unless such information is that of the witness to whom such materials are to be shown, the

Defense Teams will redact Jencks and other discovery materials so as not to disclose any

personal identifying information or identifying financial account numbers before copies of such

documents are shown to the individual. In addition, a Defense Team member subject to the

protective order may show copies of summary charts derived from discovery materials to

potential witnesses as long as conditions (1) through (5) above are satisfied.

II.    JUSTIFICATION FOR LIMITED DISCLOSURE

       Discovery in this case is voluminous, and confidential and sensitive information of the type

described below is dispersed throughout it. Accordingly, although, as a general matter, this type

of information can be manually redacted, the Government seeks to make such materials subject to

a protective order to avoid slowing the discovery process by requiring the Government to employ

what would be a protracted redaction process for the discovery and Jencks productions. Discovery

materials can be produced in a more timely manner if the Government is not required to undertake

time-consuming redactions and is not required to analyze whether each item produced should be

subject to the protective order.

         All of the discovery in this case will be provided in digital format. At different stages of

the case, the defense will be provided with compact discs, DVDs, or hard-drives that contain

scanned or electronic records. These discovery disbursements will include affidavits in support of

search warrants, applications for search warrants, emails, grand jury transcripts, interview reports,

and subpoenaed documents. In the present case, the format in which most of the discovery will be

provided greatly increases the risk of dissemination.       In light of the personally-identifying


                                                 3
       Case: 1:19-cr-00148-JG Doc #: 53 Filed: 04/12/19 4 of 6. PageID #: 242



information included in the discovery, dissemination of the information could lead to severe

consequences for individuals, such as identify theft. Indeed, Federal Rule of Criminal Procedure

49.1(a) recognizes the sensitive nature of personally-identifying information by requiring parties

to redact it from court filings.

        The Government proposes that the procedures outlined in the proposed order be

implemented in order to ensure the safety of witnesses, protect the personal information of

individuals, and preserve the integrity of the discovery process while protecting the rights of

each Defendant to the disclosure of evidence under Criminal Rule of Procedure 16 and to

adequately assist counsel in the preparation of a defense. Placing the confidential personal

information of third parties under a protective order puts the Government and defendants in

equal positions, both having full and open access to the same information.

        Finally, there are several individuals and business entities who are named in the materials

described above who may never be charged. Dissemination of this information enhances the risk

that privacy rights would be violated. Releasing information about the foregoing individuals and

any related business entities would subject them to undue ridicule and embarrassment. The

Jencks and other discovery materials should remain confidential under this Court’s protective

order to avoid embarrassment for those persons who may never be charged.

III.    CONSULTATION WITH DEFENSE COUNSEL

        The Government has consulted with counsel for the Defendants on the proposed order

and incorporated a number of changes. As previously noted, Defendants Clark, Hogan, Latham,

Alford, and Daniels, by and through their counsel, do not oppose the motion.




                                                 4
       Case: 1:19-cr-00148-JG Doc #: 53 Filed: 04/12/19 5 of 6. PageID #: 243



IV.    CONCLUSION

       Accordingly, pursuant to Federal Rule of Criminal Procedure 16(d)(1), the United States

hereby moves this Court to issue the protective order attached as Exhibit 1 hereto, which would

apply to all Jencks materials, including exhibits produced as part of the Jencks production, and

all discovery materials, and which would prohibit any member of the Defense Teams from

disseminating any and all such materials to any other person or entity without obtaining

authorization from the Court, except as otherwise provided therein.


                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Alejandro A. Abreu
                                                      Om M. Kakani (NY: 4337705)
                                                      Alejandro A. Abreu (OH: 0089477)
                                                      Assistant United States Attorneys
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3756/3620
                                                      Om.Kakani@usdoj.gov
                                                      Alejandro.A.Abreu@usdoj.gov




                                                5
       Case: 1:19-cr-00148-JG Doc #: 53 Filed: 04/12/19 6 of 6. PageID #: 244



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of April 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Alejandro A. Abreu
                                                        Alejandro A. Abreu
                                                        Assistant U.S. Attorney




                                                   6
